Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/25/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arima (JP 2017068216, English Translation, the US counterpart US 20180284326 is relied upon for rejection of claim 9 for the citation, cited previously) in view of Watanabe (WO 2016163125)
Regarding claim 1, Arima teaches a light diffuser plate (at least fIg.1) comprising: a base material 10; and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and having anisotropic shapes  20 extended in a common direction, wherein the plurality of convexities or concavities are arranged randomly and densely (see in Arima: The aperture diameter and curvature radius which a single lens (21) comprises the single-lens group and the vertex position of single lens is arranged irregularly)  on the main surface of the base material, and a boundary between adjacent ones of the plurality of convexities or concavities includes a plurality of curved lines having curvatures different from each other (see in Arima: The boundary with the other single lens adjacent to the single lens contains a mutually different curve) and wherein a filling rate of the convexities or concavities on the main surface of the base material is more than or equal to 90% (see Fig. 1-5 and see 100% filling rate in [0057] in US counterpart US 20180284326 of JP 2017068216).  
Arima does teach an optical phase difference component ψ of the group structure with respect to light having a wavelength of more than or equal to 0.35 µm and less than or equal to 2 µm is less than 150. 
However, regarding the phase difference Watanabe discloses:
 There is a phase difference between the plurality of microlenses 12, and this phase difference is expressed by standardizing the difference in optical path length of light transmitted through or reflected from the microlens 12 by wavelength. This phase difference can be changed by randomly distributing at least one of the parameters defining the lens. Examples of such parameters include lens height, lens diameter, lens curvature, lens pitch, lens arrangement, and lens refractive index.

The phase difference ΔP corresponding to the maximum height difference ΔH [μm] of the maximum height of the convex portion of each microlens is expressed by Equation 1 below.
ΔP = 1000 × ΔH × (n−1) / λ (Formula 1)


For example, there may be a phase difference between the plurality of microlenses 12 due to the plurality of microlenses 12 having substantially the same cross-sectional profile and different raised amounts. In such a case, the random microlens array 10 may be referred to as a raised height random microlens array.

When the phase difference ΔP is 0.2 or more, it is preferable that luminance unevenness and color unevenness are reduced, and more preferably, 0. 5 or more.

Also, the phase difference ΔP between the microlenses is set. Specifically, the phase difference ΔP is obtained by using the above-described formula 1, and the maximum height difference between the refractive index n of the material forming the microlens 12, the wavelength λ of the light source, and the maximum height of the convex portion of the microlens 12.

Regarding the wavelength Watanabe discloses:
Here, the wavelength of the laser beam to be used is not particularly limited, and is selected according to the type of the photoresist to be used. The wavelength of the laser beam is, for example, 351 nm, 364 nm, 458 nm, 488 nm (Ar + laser oscillation wavelength), 351 nm, 406 nm, 413 nm (Kr + laser oscillation wavelength), 352 nm, 442 nm (He—Cd laser oscillation wavelength), 355 nm 473 nm (pulse oscillation wavelength of a semiconductor excitation solid-state laser), 375 nm, 405 nm, 445 nm, 488 nm (semiconductor laser), and the like can be selected.


Therefore Watnabe teaches the parameters on which the phase difference depends, the wavelength values and also that the phase difference can be less than 150,  therefore  from the teachings of Watanabe, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the optical phase difference depending on the design parameters,  by routine experimentation, in order to increase luminance (see in Watanabe: This phase difference improves luminance unevenness and color unevenness).


Regarding claim 2, Arima in view of Watanabe teaches light diffuser plate, wherein surfaces of the convexities or concavities include curved surfaces (See Fig.1 in Arima).  

Regarding claim 4, Arima in view of Watanabe teaches light diffuser plate, wherein the plurality of convexities or concavities are arranged such that radii of curvature or opening sizes of curved surfaces of the plurality of convexities or concavities are perturbed from each other (see Fig.1 and disclosure in Arima: Single lenses constituting the single-lens group vary in aperture diameter and curvature radius within the single-lens group).  

Claims 1-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ochai (JP 2007173035 A, English translation, cited previously) in view of Watanabe (WO 2016163125)
Regarding claim 1, Ochai teaches a light diffuser plate (at least Fig.5A, 5B,6A,6B) comprising: a base material 4; and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and having anisotropic shapes 2a extended in a common direction, wherein the plurality of convexities or concavities are arranged randomly and densely (see in Ochai:  An irregular pattern is designed by setting ΔX .sub.kn and ΔY .sub.kn at random within the range)  on the main surface of the base material, and a boundary between adjacent ones of the plurality of convexities or concavities includes a plurality of curved lines having curvatures different from each other (see in Ochai Although not shown, a microlens array may be configured using a plurality of types of microanamorphic lenses having different sizes, and the curvatures of the microanamorphic lenses 5a and 5b having different sizes are condensed and wherein the microanamorphic lens is a circular lens having different curvatures in the condensing cross-sectional direction and the non-condensing cross-sectional direction.).  
Although Ochai does not explicitly disclose a filling rate of the convexities or concavities on the main surface of the base material is more than or equal to 90%, however Ochai shows a highly concentrated and a very dense pattern wherein no space between the convexities or concavities are visible in the Drawings as shown below: 

    PNG
    media_image1.png
    376
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    250
    media_image2.png
    Greyscale

Therefore, from the disclosure of Ochai, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a filling rate of 90% or more by routine experimentation, in order to optimize the luminance.
Ochai does teach an optical phase difference component ψ of the group structure with respect to light having a wavelength of more than or equal to 0.35 µm and less than or equal to 2 µm is less than 150. 
However, regarding the phase difference Watanabe discloses:
 There is a phase difference between the plurality of microlenses 12, and this phase difference is expressed by standardizing the difference in optical path length of light transmitted through or reflected from the microlens 12 by wavelength. This phase difference can be changed by randomly distributing at least one of the parameters defining the lens. Examples of such parameters include lens height, lens diameter, lens curvature, lens pitch, lens arrangement, and lens refractive index.

The phase difference ΔP corresponding to the maximum height difference ΔH [μm] of the maximum height of the convex portion of each microlens is expressed by Equation 1 below.
ΔP = 1000 × ΔH × (n−1) / λ (Formula 1)


For example, there may be a phase difference between the plurality of microlenses 12 due to the plurality of microlenses 12 having substantially the same cross-sectional profile and different raised amounts. In such a case, the random microlens array 10 may be referred to as a raised height random microlens array.

When the phase difference ΔP is 0.2 or more, it is preferable that luminance unevenness and color unevenness are reduced, and more preferably, 0. 5 or more.

Also, the phase difference ΔP between the microlenses is set. Specifically, the phase difference ΔP is obtained by using the above-described formula 1, and the maximum height difference between the refractive index n of the material forming the microlens 12, the wavelength λ of the light source, and the maximum height of the convex portion of the microlens 12.

Regarding the wavelength Watanabe discloses:
Here, the wavelength of the laser beam to be used is not particularly limited, and is selected according to the type of the photoresist to be used. The wavelength of the laser beam is, for example, 351 nm, 364 nm, 458 nm, 488 nm (Ar + laser oscillation wavelength), 351 nm, 406 nm, 413 nm (Kr + laser oscillation wavelength), 352 nm, 442 nm (He—Cd laser oscillation wavelength), 355 nm 473 nm (pulse oscillation wavelength of a semiconductor excitation solid-state laser), 375 nm, 405 nm, 445 nm, 488 nm (semiconductor laser), and the like can be selected.


Therefore Watnabe teaches the parameters on which the phase difference depends, the wavelength values and also that the phase difference can be less than 150, and   from the teachings of Watanabe, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the optical phase difference depending on the design paramaters,  by routine experimentation, in order to increase luminance (see in Watanabe: This phase difference improves luminance unevenness and color unevenness).

Regarding claim 2, Ochai in view of Watanabe teaches a light diffuser plate, wherein surfaces of the convexities or concavities include curved surfaces (See in Ochai: A light guide plate having a micro lens array having a suitable lens area and radius of curvature can be provided).  

Regarding claim 3, Ochai in view of Watanabe teaches the light diffuser plate, wherein surface shapes of the convexities or concavities are anamorphic shapes (see in Ochai: since the micro anamorphic lens is a circular lens having different curvatures; - -or torus shapes - -).  

Regarding claim 4, Ochai in view of Watanabe teaches a light diffuser plate, wherein the plurality of convexities or concavities are arranged such that radii of curvature or opening sizes of curved surfaces of the plurality of convexities or concavities are perturbed from each other (see Figures and disclosure in Ochai:  since the microlens array is composed of two or more types of microanamorphic lenses having different sizes and / or shapes, the irregularity of the microlens array is enhanced and  Although not shown, a microlens array may be configured using a plurality of types of microanamorphic lenses having different sizes, and the curvatures of the microanamorphic lenses 5a and 5b having different sizes are condensed).  

Regarding claim 5, Ochai in view of Watanabe teaches a light diffuser plate; wherein when expressing a perturbed amount of the radius of curvature of the curved surface of each of the plurality of convexities or concavities by                         
                            ∆
                        
                    R, and a reference value of the radius of curvature of the curved surface by R,                         
                            ∆
                        
                    R/R is more than or equal to 3% and less than or equal to 85% (see in Ochai: The micro anamorphic lens has a radius of curvature of 0.01 mm to 1 mm in the condensing cross-sectional direction and a radius of curvature of 10 mm to 100 mm in a non-condensing cross-sectional direction orthogonal to the condensing cross-section and Therefore, when the range of the radius of curvature R .sub.1 is set to .sub.1 mm ≦ R .sub.1 ≦ 10 mm, the focal length f .sub.X in the non-condensing cross-sectional direction 2 g is expressed as f .sub.X = R .sub.1 /0.5=1 to 10 from the equation (2). /0.5=2 to 20 mm. Similarly, set in the Y-Y cross section of the micro anamorphic lens shown in shown in (9C) (9A) (lens sectional 2e), the range of the radius of curvature. sub.R 1 to 0.04 mm ≦ .sub.R 1 ≦ 0.4 mm).  

Regarding claim 6, Ochai in view of Watanabe teaches a light diffuser plate, wherein when expressing a perturbed amount of the opening size of each of the plurality of convexities or concavities by                          
                            ∆
                        
                    D, and a reference value of the opening size by D,                         
                            ∆
                        
                    D/D is more than or equal to 3% and less than or equal to 85% (when opening size is considered as the radius of curvature, see in Ochai: The micro anamorphic lens has a radius of curvature of 0.01 mm to 1 mm in the condensing cross-sectional direction and a radius of curvature of 10 mm to 100 mm in a non-condensing cross-sectional direction orthogonal to the condensing cross-section and Therefore, when the range of the radius of curvature R .sub.1 is set to .sub.1 mm ≦ R .sub.1 ≦ 10 mm, the focal length f .sub.X in the non-condensing cross-sectional direction 2 g is expressed as f .sub.X = R .sub.1 /0.5=1 to 10 from the equation (2). /0.5=2 to 20 mm. Similarly, set in the Y-Y cross section of the micro anamorphic lens shown in shown in (9C) (9A) (lens sectional 2e), the range of the radius of curvature. sub.R 1 to 0.04 mm ≦ .sub.R 1 ≦ 0.4 mm).  


Regarding claim 8, Ochai in view of Watanabe teaches the invention set forth in claim 1, but is silent regarding a phase difference dispersion                         
                            σ
                            (
                            ψ
                            )
                        
                     of the group structure with respect to light having a wavelength of more than or equal to 0.35 µm and less than or equal to 2 µm is less than 200.
However, since the structural limitations as claimed are disclosed in Ochai in view of Watanabe, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the phase related parameters by routine experimentation, in order to optimize the luminance, and properly setting light collecting power in the height direction and width direction and a view angle in the non-light collecting direction (problem to be solved section in Ochai).

Regarding claim 10, Ochai in view of Watanabe teaches the invention set for the in claim 1 above, but is silent regarding: expressing a half width of a light distribution angle of the group structure in the extending direction of the anisotropic shapes by WL, and a half width of a light distribution angle of the group structure in a direction orthogonal to the extending direction by WO, WO/WL is more than or equal to 1.05.
However, Ochai teaches : setting light collecting power in the height direction and width direction and a view angle in the non-light collecting direction (Problem to be solved section); further Ochai discloses: In liquid crystal display devices used for personal computer displays and televisions, it is necessary to secure a viewing angle in the width direction, but since the user views at almost the same height, the viewing angle in the height direction is In many cases, there is no problem even if it is relatively narrow. Therefore, high luminance can be ensured by making the light collection cross section coincide with the height direction to suppress diffusion from the display screen and collect light (pages 6-7 in the English translation);  displays important personal information in a public place, and provides information to only one user with a narrow viewing angle (page 7); the viewing angle in the width direction can be suitably maintained, and an image having a preferable luminance can be displayed by focusing in the height direction (page 8), Thus, it is possible to enlarge the viewing angle in the left and right and up and down directions, and the viewing angle can be increased to 170 ° or more (page 10); desired viewing angles in the height direction and the width direction can be realized (page 11); and it is necessary to secure a viewing angle in the width direction (page 15).  Therefore from the disclosure of Ochai in Ochai  in view of Watanabe, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the light distribution ratio as claimed by routine experimentation, in order to realize desired viewing angles in the height direction and the width direction (page 11 of Ochai).

Regarding claim 11, Ochai in view of Watanabe teaches the invention set for the in claim 1 above, but is silent regarding wherein the boundary between adjacent ones of the plurality of convexities or concavities has a width of less than or equal to 1 µm.  However Ochai discloses: It is a light guide plate comprising a microlens array that is a pattern and has a deviation width from the equally spaced position of 1/1000 to 1/10 of the average distance (page 4); It is a light guide plate comprising a microlens array that is a pattern and has a deviation width from the equally spaced position of 1/1000 to 1/10 of the average distance (page 4) When only ΔX .sub.kn is set, the value of | ΔX .sub.kn | can be set randomly in the range of d / 10 to d / 1000 with respect to the average interval d shown in (7A). For example, when the average distance d is about 10 mm, the value of | ΔX .sub.kn | may be set in the range of 0.01 mm to 1 mm, further, the irregular pattern may be designed by fixing the value of ΔX .sub.kn and irregularly determining the shifting direction and order (page 12); therefore from the disclosure of Ochai in Ochai in view of Watanabe,  it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the boundary between adjacent ones of the plurality of convexities or concavities has a width of less than or equal to 1 µm by routine experimentation, in order to increase luminance, and properly setting light collecting power in the height direction and width direction and a view angle in the non-light collecting direction.

Regarding claim 12, Ochai teaches an  image display device (Fig.1) comprising: a light diffuser plate mounted on an optical path from a light source 6a, wherein the light diffuser plate includes a base material 4c, and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and having anisotropic shapes extended in a common direction, the plurality of convexities or concavities are arranged randomly and densely on the main surface of the base material, and a boundary between adjacent ones of the plurality of convexities or concavities includes a plurality of curved lines having curvatures different from each other (see rejection in claim 1 above).  
Although Ochai does not explicitly disclose a filling rate of the convexities or concavities on the main surface of the base material is more than or equal to 90%, however Ochai shows a highly concentrated and a very dense pattern wherein no space between the convexities or concavities are visible in the Drawings as shown below: 

    PNG
    media_image1.png
    376
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    250
    media_image2.png
    Greyscale

Therefore, from the disclosure of Ochai, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, use a filling rate of 90% or more by routine experimentation, in order to optimize the luminance.
Ochai does teach an optical phase difference component ψ of the group structure with respect to light having a wavelength of more than or equal to 0.35 µm and less than or equal to 2 µm is less than 150. 
However, regarding the phase difference Watanabe discloses:
 There is a phase difference between the plurality of microlenses 12, and this phase difference is expressed by standardizing the difference in optical path length of light transmitted through or reflected from the microlens 12 by wavelength. This phase difference can be changed by randomly distributing at least one of the parameters defining the lens. Examples of such parameters include lens height, lens diameter, lens curvature, lens pitch, lens arrangement, and lens refractive index.

The phase difference ΔP corresponding to the maximum height difference ΔH [μm] of the maximum height of the convex portion of each microlens is expressed by Equation 1 below.
ΔP = 1000 × ΔH × (n−1) / λ (Formula 1)


For example, there may be a phase difference between the plurality of microlenses 12 due to the plurality of microlenses 12 having substantially the same cross-sectional profile and different raised amounts. In such a case, the random microlens array 10 may be referred to as a raised height random microlens array.

When the phase difference ΔP is 0.2 or more, it is preferable that luminance unevenness and color unevenness are reduced, and more preferably, 0. 5 or more.

Also, the phase difference ΔP between the microlenses is set. Specifically, the phase difference ΔP is obtained by using the above-described formula 1, and the maximum height difference between the refractive index n of the material forming the microlens 12, the wavelength λ of the light source, and the maximum height of the convex portion of the microlens 12.

Regarding the wavelength Watanabe discloses:
Here, the wavelength of the laser beam to be used is not particularly limited, and is selected according to the type of the photoresist to be used. The wavelength of the laser beam is, for example, 351 nm, 364 nm, 458 nm, 488 nm (Ar + laser oscillation wavelength), 351 nm, 406 nm, 413 nm (Kr + laser oscillation wavelength), 352 nm, 442 nm (He—Cd laser oscillation wavelength), 355 nm 473 nm (pulse oscillation wavelength of a semiconductor excitation solid-state laser), 375 nm, 405 nm, 445 nm, 488 nm (semiconductor laser), and the like can be selected.


Therefore Watnabe teaches the parameters on which the phase difference depends, the wavelength values and also that the phase difference can be less than 150,  therefore  from the teachings of Watanabe, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the optical phase difference depending on the design paramaters,  by routine experimentation, in order to increase luminance (see in Watanabe: This phase difference improves luminance unevenness and color unevenness).

Regarding claim 13, Ochai teaches a lighting device Fig.1, (see Uses in Ochai: Used for light irradiation apparatus (claimed), headlight of motor vehicle, interior lamp, spot light, back light for LCD (claimed), light-emission display device e.g. signboard, emergency lamp, luminaire in e.g. airplane, motor vehicle, display device for e.g. mobile telephone, cash dispenser) comprising: a light diffuser plate 4c mounted on a surface of a light source, wherein the light diffuser plate includes a base material, and a group structure including a plurality of convexities or concavities provided on at least one main surface of the base material and having anisotropic shapes extended in a common direction, the plurality of convexities or concavities are arranged randomly and densely on the main surface of the base material, and a boundary between adjacent ones of the plurality of convexities or concavities includes a plurality of curved lines having curvatures different from each other (see rejection in claim 1 above).
 Although Ochai does not explicitly disclose a filling rate of the convexities or concavities on the main surface of the base material is more than or equal to 90%, however Ochai shows a highly concentrated and a very dense pattern wherein no space between the convexities or concavities are visible in the Drawings as shown below: 

    PNG
    media_image1.png
    376
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    250
    media_image2.png
    Greyscale

Therefore, from the disclosure of Ochai, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, use a filling rate of 90% or more by routine experimentation, in order to optimize the luminance.
Ochai does teach an optical phase difference component ψ of the group structure with respect to light having a wavelength of more than or equal to 0.35 µm and less than or equal to 2 µm is less than 150. 
However, regarding the phase difference Watanabe discloses:
 There is a phase difference between the plurality of microlenses 12, and this phase difference is expressed by standardizing the difference in optical path length of light transmitted through or reflected from the microlens 12 by wavelength. This phase difference can be changed by randomly distributing at least one of the parameters defining the lens. Examples of such parameters include lens height, lens diameter, lens curvature, lens pitch, lens arrangement, and lens refractive index.

The phase difference ΔP corresponding to the maximum height difference ΔH [μm] of the maximum height of the convex portion of each microlens is expressed by Equation 1 below.
ΔP = 1000 × ΔH × (n−1) / λ (Formula 1)


For example, there may be a phase difference between the plurality of microlenses 12 due to the plurality of microlenses 12 having substantially the same cross-sectional profile and different raised amounts. In such a case, the random microlens array 10 may be referred to as a raised height random microlens array.

When the phase difference ΔP is 0.2 or more, it is preferable that luminance unevenness and color unevenness are reduced, and more preferably, 0. 5 or more.

Also, the phase difference ΔP between the microlenses is set. Specifically, the phase difference ΔP is obtained by using the above-described formula 1, and the maximum height difference between the refractive index n of the material forming the microlens 12, the wavelength λ of the light source, and the maximum height of the convex portion of the microlens 12.

Regarding the wavelength Watanabe discloses:
Here, the wavelength of the laser beam to be used is not particularly limited, and is selected according to the type of the photoresist to be used. The wavelength of the laser beam is, for example, 351 nm, 364 nm, 458 nm, 488 nm (Ar + laser oscillation wavelength), 351 nm, 406 nm, 413 nm (Kr + laser oscillation wavelength), 352 nm, 442 nm (He—Cd laser oscillation wavelength), 355 nm 473 nm (pulse oscillation wavelength of a semiconductor excitation solid-state laser), 375 nm, 405 nm, 445 nm, 488 nm (semiconductor laser), and the like can be selected.


Therefore Watnabe teaches the parameters on which the phase difference depends, the wavelength values and also that the phase difference can be less than 150,  therefore  from the teachings of Watanabe, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the optical phase difference depending on the design parameters,  by routine experimentation, in order to increase luminance (see in Watanabe: This phase difference improves luminance unevenness and color unevenness).

Response to Arguments
The arguments filed by the Applicant on 8/25/22 is acknowledged, however they are moot in light of new grounds of rejection for the amended claim wherein limitations of claims 7 and 9 have been included in claim 1. The arguments regarding the filling rate of more than 90% is not found to be persuasive because Arima teaches in Fig. 1-5 and [0057] in US counterpart US 20180284326 of JP 2017068216, for the filling rate to be 100% or without any gap between the protrusions.
 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875